Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 has been received and considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:
In claim 19 lines 6-7 “winding the flexible member to raise the platform relative to the stanchion while the first scissor arm pivots relative to the second scissor arm and the stanchion” should be “a step of winding the flexible member to raise the platform relative to the stanchion while the first scissor arm pivots relative to the second scissor arm and the stanchion”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference numbers 70a, 72a, 70b and 72b as disclosed in the specification paragraph 0031;  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boller (DE 102019131985).
Regarding claim 1, Boller discloses: a lift assembly (Figures 1-29 element 1) comprising: 
a platform (element 2) movable to a raised position, a lowered position, and at least one intermediate position between said raised and lowered positions (Figures 2/7/12); 
a scissor arm system (element 4) defining a cavity (see figure 11 showing multiple cavities) bounded above by said platform and having at least one pair of scissor arms (elements 7/8/10/11) being pivotably connected to each other (via element 9) with said scissor arm system having opposed first and second ends (Detail A/B) with said first ends of said scissor arm system being coupled to said platform (see annotated figure below); 
a stanchion (elements 22/23/24) extending from a first stanchion end (Detail E) to a second stanchion end (Detail D) above said first stanchion end (see annotated figure below) with said stanchion guiding said platform between said positions (see paragraphs 0058 via combination of elements 26/27); 
a flexible member (element 32) coupled to said stanchion (see figure 10 via elements 35); and 
a drive mechanism (elements 31) mounted to said platform to move with said platform and coupled to said flexible member to wind and unwind said flexible member to move said platform between said raised and lowered positions (see paragraph 0060).

    PNG
    media_image1.png
    834
    968
    media_image1.png
    Greyscale

Regarding claim 2, Boller discloses: the lift assembly of claim 1, wherein said at least one pair of scissor arms is further defined as a first pair of scissor arms and said scissor arm system further comprises a second pair of scissor arms spaced from said first pair of scissor arms to define said cavity (see also paragraph 0051 where the prior art states that element 4 is only shown on one side and further discloses that the other side is designed accordingly, thus as best shown in figure 4 element 4 pair of scissor arms is further defined as a first pair of scissor arms (left side) and said scissor arm system further comprises a second pair of scissor arms (right side) spaced from said first pair of scissor arms to define said cavity).
Regarding claim 3, Boller discloses: the lift assembly of claim 2, wherein said stanchion is further defined as a first stanchion (element 23) with said first stanchion coupled to one of said first pair of scissor arms (see figure 6 via elements 15/26) and said lift assembly further comprises a second stanchion (element 24) spaced from said first stanchion (see figure 6) and coupled to one of said second pair of scissor arms (see figure 6 via elements 15/26).
Regarding claim 4, Boller discloses: the lift assembly of claim 3, further comprising a cross-member (element 25) coupled to and extending between said first and second stanchions (see paragraph 0058).
Regarding claim 5, Boller discloses: the lift assembly of claim 2, wherein said scissor arm system further comprises a third pair of scissor arms (Detail A) coupled in series to said first pair of scissor arms (Detail B) and a fourth pair of scissor arms (Detail A) coupled in series to said second pair of scissor arms (Detail B) with said third and fourth pair of scissor arms further defining said cavity (see also paragraph 0051 where the prior art states that element 4 is only shown on one side and further discloses that the other side is designed accordingly, thus as best shown in figure 4 element 4 pair of scissor arms is further defined as a first pair of scissor arms/third pair of scissor arms (left side) and said scissor arm system further comprises a second pair of scissor arms/fourth pair of scissor arms (right side) spaced from said first pair of scissor arms to define said cavity).

    PNG
    media_image2.png
    747
    973
    media_image2.png
    Greyscale

Regarding claim 6, Boller discloses: the lift assembly of claim 1, wherein one of said second ends of said scissor arm system is pivotably coupled to said stanchion proximal said first end of said stanchion to pivot about a pivot axis (see annotated figure below via element 15).

    PNG
    media_image3.png
    870
    954
    media_image3.png
    Greyscale

Regarding claim 7, Boller discloses: the lift assembly of claim 6, further comprising a support foot (elements 30) to support said scissor arm system with said support foot coupled to one of said second ends of said scissor arm system (see annotated figure above).
Regarding claim 8, Boller discloses: the lift assembly of claim 7, wherein said support foot revolves around said pivot axis (see annotated figure above and see also paragraphs 0059).
Regarding claim 9, Boller discloses: the lift assembly of claim 7, wherein said support foot comprises a wheel (see paragraph 0059).
Regarding claim 15, Boller discloses: the lift assembly of claim 1, wherein said stanchion has a front surface (Detail A) facing said platform and a back surface (Detail B) facing away from said platform (see annotated figure below), and wherein said flexible member has a proximal portion (Detail C) adjacent a proximal end (Detail D) of said flexible member coupled to said stanchion adjacent said back surface of said stanchion and said flexible member has a distal portion (Detail E) adjacent a distal end (Detail F) of said flexible member coupled to said drive mechanism adjacent said front surface of said stanchion (see annotated figure below).

    PNG
    media_image4.png
    760
    806
    media_image4.png
    Greyscale


Regarding claim 16, Boller discloses: the lift assembly of claim 15, wherein said flexible member is disposed above said second end of said stanchion (see annotated figure below showing a portion of the flexible member (element 32) disposed above said second end of said stanchion).

    PNG
    media_image5.png
    834
    968
    media_image5.png
    Greyscale

Regarding claim 17, Boller discloses: the lift assembly of claim 1, wherein one of said first ends of said scissor arm system is pivotably (via element 20) coupled to said platform, and wherein another of said first ends of said scissor arm system is slidably (via element 16 and see also paragraph 0056) coupled to said platform.
Regarding claim 18, Boller discloses: the lift assembly of claim 1, wherein said platform has a planar surface (Detail A) to support a load (see paragraph 0002/0035) with said planar surface being transverse to said stanchion (see annotated figure below).
Regarding claim 19, Boller discloses: a method of moving a platform (element 2) of a lift assembly (Figures 1-29 element 1) with the platform supported by a flexible member (element 32) coupled to a stanchion (elements 22/23/24) and with the platform supported above a scissor arm system (element 4) having first and second scissor arms (elements 7/8/10/11) pivotably connected to each other (via element 9) with the first scissor arm being pivotably coupled to the stanchion (see annotated figure below via element 15) and with the scissor arm system defining a cavity beneath the platform (see also paragraph 0051 where the prior art states that element 4 is only shown on one side and further discloses that the other side is designed accordingly, thus as best shown in figure 4 element 4 pair of scissor arms is further defined as a first pair of scissor arms (left side) and said scissor arm system further comprises a second pair of scissor arms (right side) spaced from said first pair of scissor arms to define said cavity), the method comprising: 
winding the flexible member to raise the platform relative to the stanchion while the first scissor arm pivots relative to the second scissor arm and the stanchion (see figures 2/5/7/12 and see also paragraphs 0035/0060/0063).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are ejected under 35 U.S.C. 103 as being unpatentable over Boller (DE 102019131985) in view Wang (CN 105060169).
Regarding claim 10, Boller discloses all the limitations as recited in the rejection of claims 1 and 6-7 above, but appears to be silent of further comprising a base to support said stanchion and said scissor arm system.
Chang teaches it was known in the art to have a lift assembly (Figures 1-2) comprising a platform (element 1), a scissor arm system (elements 3/4), a stanchion (element 2), a support foot (element 10), and further comprising a base (Detail A) to support said stanchion and said scissor arm system (see annotated figure below).

    PNG
    media_image6.png
    558
    834
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boller with the teachings of Wang to provide a base to support said stanchion and said scissor arm system. Doing so provides a base that allows for additional support of the lifting assembly in order to prevent the assembly from tipping over and being damaged during operations.
Regarding claim 11, Boller modified discloses all the limitations as recited in the rejection of claims 1, 6-7, and 10 above, but appears to be silent wherein said base has a track to guide said support foot and said scissor arm system along a length of said base.
Chang further teaches it was known in the art to have a lift assembly (Figures 1-2) comprising a platform (element 1), a scissor arm system (elements 3/4), a stanchion (element 2), a support foot (element 10), a base (Detail A), and wherein said base has a track (element 11) to guide said support foot and said scissor arm system along a length of said base (see annotated figure above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boller with the teachings of Wang to provide wherein said base has a track to guide said support foot and said scissor arm system along a length of said base. Doing so provides a base with tracks that allows for additional support of the lifting assembly and allows the assembly to move to different locations while preventing the assembly from tipping over and being damaged during operations.
Claims 14 and 20 are ejected under 35 U.S.C. 103 as being unpatentable over Boller (DE 102019131985) in view Mayr (US Patent No. 5,056,626).
Regarding claim 14, Boller discloses: the lift assembly of claim 1, wherein said drive mechanism comprises a driveshaft (element 33) coupled to said flexible member (see figure 5 and see also paragraph 0060) and further discloses that the drive shaft can be motor-assisted or motor-driven (see paragraph 0060)
However, Boller appears to be silent wherein said drive mechanism comprises a drive motor mounted to said platform and rotatably coupled to said driveshaft with said drive motor rotating said driveshaft to wind and unwind said flexible member about said driveshaft to move said platform with said drive motor between said positions.
Mayr teaches it was known in the art to have a lift assembly (Figures 6-7) comprising a platform (element 10), a scissor arm system (element 12/13), a flexible member (element 32), and wherein said drive mechanism comprises a drive motor (element 30) mounted to said platform (see figure 6 and see also col. 4, ll. 6-11) and rotatably coupled to said driveshaft with said drive motor rotating said driveshaft to wind and unwind said flexible member about said driveshaft to move said platform with said drive motor between said positions (see figures 6-7 and see also col. 4, ll. 6-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boller with the teachings of Mayr to provide wherein said drive mechanism comprises a drive motor mounted to said platform and rotatably coupled to said driveshaft with said drive motor rotating said driveshaft to wind and unwind said flexible member about said driveshaft to move said platform with said drive motor between said positions. Doing so allows a drive mechanism comprising a drive motor to provide an accurate automated means to wind and unwind the flexible members about the driveshaft to move the platform with the drive motor between the raised and lowered positions, thus achieving a more uniform drive and increasing efficiency during operations. 
Regarding claim 20, Boller discloses: wherein the step of winding the flexible member further comprises winding the flexible member about a driveshaft (figure 5 element 33 and see also paragraph 0060)) and further discloses that the drive shaft can be motor-assisted or motor-driven (see paragraph 0060).
However, Boller appears to be silent wherein the drive shaft is coupled to a drive motor mounted to the platform.
Mayr teaches it was known in the art to have a lift assembly (Figures 6-7) comprising a platform (element 10), a scissor arm system (element 12/13), a flexible member (element 32), and winding the flexible member further comprises winding the flexible member about a driveshaft (see figures 6-7 and see also col. 4, ll. 6-40) coupled to a drive motor (element 30) mounted to the platform (see figure 6 and see also col. 4, ll. 6-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boller with the teachings of Mayr to provide wherein the drive shaft is coupled to a drive motor mounted to the platform. Doing so allows a drive mechanism comprising a drive motor to provide an accurate automated means to wind and unwind the flexible members about the driveshaft to move the platform with the drive motor between the raised and lowered positions, thus achieving a more uniform drive and increasing efficiency during operations.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 recited limitations related to the lift assembly, specifically said stanchion has an elongated portion proximal said second end of said stanchion extending along a stanchion axis and a support portion proximal said first end of said stanchion extending forward away from said stanchion axis with said one of said second ends of said scissor arm system pivotably coupled to said support portion of said stanchion.
The prior art of Boller discloses a lift assembly (Figures 1-29 element 1) comprising: a platform (element 2), a scissor arm system (element 4), and a stanchion (elements 22/23/24) coupled to the scissor arm system. However, Boller’s stanchion is a straight elongated portion extending along an entire stanchion axis and does not disclose a support portion proximal said first end of said stanchion extending forward away from said stanchion axis with said one of said second ends of said scissor arm system pivotably coupled to said support portion of said stanchion.

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        12/15/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723